Citation Nr: 1142161	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  06-37 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for lumbar spine disability due to surgery performed at the VA Medical Center (VAMC) in Houston, Texas, on July 11, 2006.


REPRESENTATION

Appellant represented by:	William C. Herren, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from May 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

By way of the September 2005 rating decision, the RO denied entitlement to service connection for hearing loss and tinnitus.  The RO also denied the Veteran's application to reopen a previously denied claim of service connection for lumbosacral strain.  In August 2008, the Board denied entitlement to service connection for hearing loss and tinnitus.  At that time, the Board also reopened the previously denied claim of service connection for lumbosacral strain and remanded the claim to the agency of original jurisdiction (AOJ) for additional development.  Subsequently, in a July 2010 decision, the Board granted service connection for a lumbosacral spine disability.  The Board characterized the disability as to include lumbosacral strain, lumbar radiculopathy, spinal stenosis, and degenerative disc disease of the lumbosacral spine with mechanical pain, status post L5-S1 laminectomy and fusion.

The record currently before the Board does not reflect that a rating decision has been issued to the Veteran in regards to the Board's July 2010 grant of service connection for a lumbosacral spine disability.  The matter is referred to the AOJ for implementation of the award of service connection.

In the intervening time period, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  By way of a July 2010 memorandum decision, the Court vacated the Board's August 2008 decision with respect to the claim of service connection for hearing loss and remanded the claim to the Board for further development and re-adjudication consistent with the Court's decision.  The Court's decision noted that the appeal as to the claim of service connection for tinnitus was considered to be abandoned.  

During the course of these adjudications and appeals, the RO issued the August 2009 rating decision whereby it denied entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for lumbar spine disability due to surgery performed at the Houston VAMC on July 11, 2006.  The Veteran disagreed with the decision, a statement of the case was issued, and the Veteran perfected an appeal as to this issue when his representative submitted a VA Form 9 (Appeal to Board of Veterans' Appeals) in November 2009.

The decision below addresses the issue of entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for lumbar spine disability due to surgery performed at the Houston VAMC on July 11, 2006.  The claim of service connection for hearing loss is addressed in the remand that follows the Board's decision.


FINDING OF FACT

By a July 2010 decision, the Board granted service connection for a lumbosacral spine disability, to include lumbosacral strain, lumbar radiculopathy, spinal stenosis, and degenerative disc disease of the lumbosacral spine with mechanical pain, status post L5-S1 laminectomy and fusion.


CONCLUSION OF LAW

The issue of entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for lumbar spine disability due to surgery performed at the Houston VAMC on July 11, 2006, is moot.  38 U.S.C.A. § 7105 (West 2002); Hornick v. Shinseki, 24 Vet. App. 50 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

During the course of the prior appeal of the issue of entitlement to service connection for a lumbosacral spine disability, the Veteran filed a claim for compensation for a lumbar spine disability under the provisions of 38 U.S.C. § 1151.  Although that matter was properly appealed, by a July 2010 decision, the Board granted service connection for a lumbosacral spine disability, to include lumbosacral strain, lumbar radiculopathy, spinal stenosis, and degenerative disc disease of the lumbosacral spine with mechanical pain, status post L5-S1 laminectomy and fusion.

Because the Board awarded service connection for the disability identified in the section 1151 claim, the issue of entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 is moot.  Compensation for service-connected disability is a greater benefit than compensation under section 1151.  See Hornick v. Shinseki, 24 Vet. App. 50, 53-55 (2010) (examining the different ancillary benefits available to service-connected veterans compared to those receiving compensation under section 1151 and observing that "[s]ection 1151 does not accord service-connected status to a veteran's disability or death" ).  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the issue of entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for lumbar spine disability due to surgery performed at the Houston VAMC on July 11, 2006.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board will dismiss the appeal as to that issue.


ORDER

The appeal as to the issue of entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for lumbar spine disability due to surgery performed at the Houston VAMC on July 11, 2006, is dismissed.



REMAND

When the Board denied the claim of service connection for hearing loss in the August 2008 decision, the Board relied on a June 2005 VA audiological examination report and an October 2006 VA opinion addendum report in reaching its decision.  In the July 2010 memorandum decision, the Court concluded that the reports were inadequate.  The Court found the June 2005 report to be inadequate because it did not contain any opinion concerning the etiology of the Veteran's hearing loss.  The Court also found the October 2006 report to be inadequate because the opinion was conclusory and did not contain full reasoning for the conclusion that the Veteran's military noise exposure did not cause his hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The 2010 memorandum decision orders the Board to provide the Veteran with an adequate VA examination to determine the etiology of his hearing loss, including consideration of his in-service and post-service noise exposure, and his lay statements.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Accordingly, the Board must remand the claim to comply with the Court's decision.

It appears that the Veteran receives regular treatment at the Houston VAMC.  Updated treatment records should be obtained in light of the remand.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since May 2009) from the Houston VAMC and associate the records with the claims folder.

2.  Thereafter, schedule the Veteran for a VA audiological examination to determine the extent and onset of any hearing loss.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  A detailed history of the Veteran's in-service and post-service noise exposure should be taken and his lay statements should be considered.  All necessary tests and studies should be conducted.  The examiner should specifically indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes; i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

With respect to any diagnosed hearing loss, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, to include noise exposure.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the claim of service connection for hearing loss.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


